369 F.2d 405
UNITED STATES of America, for the Use and Benefit ofTAYKINSWELL, INC., a body corporate, Appellant,v.BENCON CONSTRUCTION CO., Inc., a corporation, and The AetnaCasualty and Surety Company, a body corporate, Appellees.
No. 10607.
United States Court of Appeals Fourth Circuit.
Argued Nov. 1, 1966.Decided Nov. 29, 1966.

Appeal from the United States District Court for the District of Maryland, at Baltimore; Roszel C. Thomsen, Chief Judge.
Warren E. Magee, Washington, D.C.  (Hans A. Nathan, Thomas G. Laughlin, Washington, D.C., and John W. Marcuse, Baltimore, Md., on brief), for appellant.
Alexander M. Heron, Washington, D.C.  (William A. Fisher, Jr., Baltimore, Md., on brief), for appellees.
Before HAYNSWORTH, Chief Judge, and BRYAN and WINTER, Circuit Judges.
PER CURIAM:


1
The judgment is affirmed for the reasons appearing in the opinion of the District Court.  United States for Use of Taykinswell, Inc. v. Bencon Construction Co., D.Md., 248 F.Supp. 502.


2
Affirmed.